

114 S2106 IS: Wounded Warrior Employment Improvement Act of 2015
U.S. Senate
2015-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2106IN THE SENATE OF THE UNITED STATESSeptember 30, 2015Mr. Brown (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to develop and publish an action plan for improving
			 the vocational rehabilitation services and assistance provided by the
			 Department of Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Wounded Warrior Employment Improvement Act of 2015. 2.Department of Veterans Affairs action plan to improve vocational rehabilitation and education (a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop and publish an action plan for improving the services and assistance provided under chapter 31 of title 38, United States Code.
 (b)ElementsThe plan required by subsection (a) shall include each of the following: (1)A comprehensive analysis of, and recommendations and a proposed implementation plan for remedying workload management challenges at regional offices of the Department of Veterans Affairs, including steps to reduce counselor caseloads of veterans participating in a rehabilitation program under such chapter, particularly for counselors who are assisting veterans with traumatic brain injury and post-traumatic stress disorder and counselors with educational and vocational counseling workloads.
 (2)A comprehensive analysis of the reasons for the disproportionately low percentage of veterans with service-connected disabilities who served in the Armed Forces after September 11, 2001, who opt to participate in a rehabilitation program under such chapter relative to the percentage of such veterans who use their entitlement to educational assistance under chapter 33 of title 38, United States Code, including an analysis of barriers to timely enrollment in rehabilitation programs under chapter 31 of such title and of any barriers to a veteran enrolling in the program of that veteran’s choice.
 (3)Recommendations and a proposed implementation plan for encouraging more veterans with service-connected disabilities who served in the Armed Forces after September 11, 2001, to participate in rehabilitation programs under chapter 31 of such title.
 (4)A national staff training program for vocational rehabilitation counselors of the Department that includes the provision of—
 (A)training to assist counselors in understanding the very profound disorientation experienced by veterans with service-connected disabilities whose lives and life-plans have been upended and out of their control because of such disabilities;
 (B)training to assist counselors in working in partnership with veterans on individual rehabilitation plans; and
 (C)training on post-traumatic stress disorder and other mental health conditions and on moderate to severe traumatic brain injury that is designed to improve the ability of such counselors to assist veterans with these conditions, including by providing information on the broad spectrum of such conditions and the effect of such conditions on an individual’s abilities and functional limitations.